Citation Nr: 1011735	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss.

2.	Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), initially evaluated at the 30 percent 
level from March 9, 2005 to September 23, 2008, and at 70 
percent since then. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
October 1964.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
An October 2005 rating decision determined that new and 
material evidence had not been received to reopen a claim for 
service connection for bilateral hearing loss. Then through a 
May 2007 decision, the RO granted service connection for PTSD 
and assigned a 10 percent evaluation, effective   March 9, 
2005. The Veteran appealed the initial disability rating for 
PTSD.           See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).

In an October 2007 rating decision, the RO increased to 30 
percent the evaluation for PTSD, from the effective date of 
service connection. Later, in November 2008, the RO granted a 
70 percent evaluation from September 24, 2008 onwards.             
The Veteran has continued to appeal for a higher schedular 
rating notwithstanding these awards. A.B. v. Brown, 6 Vet. 
App. 35, 39 (1993) (the claimant is presumed to be seeking 
the highest possible rating for a disability unless he or she 
expressly indicates otherwise)

Also, by the preceding November 2008 rating decision, the RO 
reopened the claim for bilateral hearing loss only to the 
extent involving the left ear, and then granted service 
connection for left ear hearing loss. The RO further granted 
a claim then pending on appeal for service connection for 
tinnitus. The Veteran has not appealed from the assigned 
initial ratings or effective dates, and hence these claims 
have been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997). Of the original petition to reopen a claim for 
service connection for bilateral hearing loss,                   
the petition to reopen service connection for right ear 
hearing loss remains for appellate consideration. 

In February 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge of the 
Board, a transcript of which is record.       At the hearing, 
the Veteran's representative submitted documentation 
indicating a waiver of RO initial consideration of evidence 
and records obtained since issuance of the last November 2008 
Supplemental Statement of the Case (SSOC). 38 C.F.R. §§ 
20.800, 20.1304(c) (2009).

The issue of the petition to reopen service connection for 
right ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	From March 9, 2005 to September 23, 2008, the Veteran's 
PTSD involved no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

2.	Since September 24, 2008, PTSD has been manifested by 
occupational and social impairment with deficiencies in most 
areas.







CONCLUSIONS OF LAW

1.	The criteria are not met for a higher initial rating 
than 30 percent rating for PTSD from March 9, 2005 to 
September 23, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).

2.	The criteria are not met for a higher rating than 70 
percent rating for PTSD since September 24, 2008. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In regard to the claim on appeal for higher initial 
evaluation for service-connected PTSD, the requirement of 
VCAA notice does not apply. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is 
the case here, in that the claim for service connection for 
PTSD has been substantiated, and no further notice addressing 
the downstream disability rating requirement is necessary. In 
any event, the RO has provided the October 2007 Statement of 
the Case (SOC) and November 2008 SSOC that directly addressed 
the evidentiary requirements to substantiate the claim under 
consideration. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records and records of VA 
outpatient treatment, and arranging for him to undergo VA 
examinations.            See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). In support of his claim, the Veteran has provided 
private treatment records, and several personal statements. 
He testified at a Travel Board hearing before the 
undersigned. There is no indication of any further available 
evidence or information that has not already been obtained. 
The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. In Fenderson, 12 
Vet. App. at 125-26, the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability           (the circumstances of the 
present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130. 
 
Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 
 
A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 

March 9, 2005 to September 23, 2008

Records of VA outpatient treatment include an August 2005 
counselor's report indicating the Veteran continued to 
experience some PTSD symptoms, but endorsed improvement with 
a medication regiment. There were still intrusive thoughts, 
and mild avoidance behaviors. He continued to have 
interaction with others on several occasions as he worked as 
a substitute teacher and as a part-time deliveryman. 
Hypervigilance remained moderate and he avoided crowds if 
possible. Sleep had improved. Objective findings were of 
normal speech, and mildly depressed mood. The assessment was 
PTSD, and a Global Assessment of Functioning (GAF) score was 
assigned of 50. On reevaluation in November 2005, reported 
symptomatology was similar, and it was observed that the 
Veteran had euthymic mood and normal affect. Attention and 
concentration were fair, and short-term memory was good. 
There was no evidence of psychosis, and suicidal and 
homicidal ideation were denied. Similar reported and 
objective findings were noted upon consultation in December 
2006. When seen in September 2007 by this practitioner, the 
estimated GAF score was increased to 58. 
The report of an August 2006 psychiatric evaluation at a 
private university clinic indicates the Veteran's primary 
complaints were of depression, anxiety, and personal problems 
with socialization. Also described was sleep problems, 
irritability, and reexperiencing traumatic events. There was 
no history of suicide attempts or violent behavior. On mental 
status exam speech was or normal rate and inflexion, thought 
process was logical and goal directed, thought content was 
normal, insight was intact, mood and affected were tense and 
guarded, and memory and concentration were intact. The 
diagnosis, stated as based on one interview and without 
access to medical records, was PTSD, chronic. A GAF score was 
assigned of 52. The evaluating psychiatrist commented that 
the Veteran had intense anxiety, some depression, and 
difficulty relating to his social environment.

In March 2007, the Veteran underwent a VA Compensation and 
Pension examination by a psychologist. He then described have 
occasional memories and dreams related to service that were 
moderately distressing. He stated that he could become 
nervous and irritable if he head a siren or helicopter, and 
that he had to immerse himself in work to avoid thinking 
about events from service. He indicated that he was mostly 
isolated socially except from his family. He remained 
employed running his own business and working part-time as a 
substitute teacher. Upon mental status examination, the 
Veteran was well-groomed. Speech was fluent and articulate. 
Mood was euthymic. Affect was not labile, and was appropriate 
to mood and situation. Sensorium was alert. Thought process 
was logical and goal-directed. 
The diagnosis was PTSD. A GAF was found of 65. 

In her June 2007 statement, the Veteran's spouse described 
symptoms he experienced as depression, severe anxiety, 
flashbacks, nightmares, feelings of guilt and obsessive 
rituals. She stated that due to stress the Veteran was not 
able to carry out routine responsibilities or maintain 
employment. 

In May 2008 correspondence, the Veteran's spouse described 
the Veteran as having panic attacks particularly when there 
was a threat of danger. 

In a June 2008 statement, the Veteran himself described 
having panic attacks on a daily basis. He indicated that he 
had recently almost had an automobile accident due to the 
fact that he was unable to react to the presence of an 
oncoming vehicle and had frozen up in fear. He also described 
difficulty in social relationships stating that he lived in 
an isolated area to help reduce stress from social 
interaction. 

Having reviewed the above, the Board is of the opinion that a 
30 percent disability rating for service-connected PTSD for 
the initial time period in question remains warranted. The 
nature and extent of symptomatology associated with PTSD 
during this timeframe best approximates the criteria for a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411. 
This 30 percent rating is assigned when there manifests 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although with the claimant 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal. See Diagnostic Code 9411. Here, the 
objective impairment shown is of this approximate level of 
severity. The reports of ongoing VA outpatient therapy denote 
at worst a mildly depressed mood, later improving to 
euthymic, with generally normal findings on objective 
examination. Similarly, on VA medical examination, mood was 
euthymic, with congruent affect. Thought process was normal, 
as was speech. The Veteran remained employed on a part-time 
basis. This is not to say that there was no measurable 
impairment, as there were intrusive thoughts, mild avoidant 
behavior, and some social avoidance. However, the overall 
severity of these and other manifestations of PTSD did not 
approach the level of severity consistent with a more serious 
level of disability contemplated by a 50 percent rating, for 
at minimum a moderate level of impairment.

There is some evidence to the contrary as provided in an 
August 2006 private psychiatric evaluation which indicated 
intense anxiety and depression, suggesting disturbance of 
motivation and mood, a symptom contemplated under the 
criteria for a 50 percent rating. That said, the evaluating 
psychiatrist himself noted that the diagnosis and information 
provided therein was based on a single interview and was 
absent medical history review. The treatment history when 
reviewed in its entirety including the preceding VA 
outpatient history, substantiates a lesser degree of severity 
of symptomatology. See 38 C.F.R. § 4.2 ("It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."). See also, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). Furthermore, the lay witness' account 
of the Veteran's symptomatology while relevant are ultimately 
not dispositive. There are comprehensive treatment records in 
this case which show a consistent pattern of relatively 
subdued and well-treated psychiatric sympatomatology. Also, 
the fact that the Veteran had the incident in which there was 
almost a collision with another vehicle does not show 
suicidal or homicidal intent, inasmuch as it appeared to have 
been the consequence of merely a delayed reaction to an 
oncoming vehicle. 

Moreover, the specific signs and symptoms that are 
constituent of a 50 percent rating under Diagnostic Code 9411 
generally are not present in this case,                as the 
Veteran has not been shown to have had such symptoms as 
flattened affect, abnormal speech, difficulty in 
understanding complex commands, impairment of short-term and 
long-term memory, and impaired judgment. While there is a 
reported history of panic attacks, the presence of the same 
more than once a week  is not corroborated particularly in 
view of the lack of findings of the same on continued VA 
outpatient evaluation. Also, there was some limitation in 
establishing and maintaining effective work and social 
relationships, but not to the extent that it significantly 
precluded the opportunity for employment or social activities 
that              the Veteran would otherwise have chosen to 
participate in. 

The assigned GAF scores are likewise consistent with 
assignment of a 30 percent disability evaluation. The 
Veteran's treating VA counselor initially assigned a GAF of 
50, but later revised this score to 58. A private psychiatric 
evaluation did assign a GAF of 52. However, significantly, 
the most detailed assessment, the March 2007 VA Compensation 
and Pension examination, provided a GAF of 65. According to 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 2000) (DSM-IV-R), a GAF score in the 51 to 60 range 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). A 
GAF score of 61 to 70 suggests that psychiatric disability is 
manifested by some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and with some meaningful interpersonal relationships. Given 
the findings on VA examination, the most persuasive GAF score 
establishes a mild level of impairment. The VA outpatient 
assigned score, while in the moderate range, is nonetheless 
at the higher end of that continuum.  

Accordingly, the Board finds that the presently assigned 30 
percent initial rating for PTSD for the time period from 
March 9, 2005 to September 23, 2008 should remain in effect. 

September 24, 2008 to the Present 

The Veteran underwent VA medical examination again in 
September 2008. He then described a marked increase in panic 
attacks, with more anxiety and problems than were noted on 
the last examination. He indicated having recurring and 
intrusive thoughts from service frequently, and frequent 
nightmares. There were flashbacks one to three times per 
month. The Veteran stated that he avoided other people and 
frequently had arguments. There was difficulty staying asleep 
and with concentration, and an exaggerated startle response. 
He described difficultly controlling his anger and 
irritability that interfered with the ability to maintain 
employment. 

On mental status examination, the Veteran's thought processes 
generally were logical and goal oriented, although there were 
intrusive thoughts and memories from service. Delusions and 
hallucinations were denied. Eye contact generally was good. 
Suicidal and homicidal thoughts, plans or intent were denied 
the day of the interview, although there had been thoughts of 
suicide at one time about one year ago. Minimal personal 
hygiene and other basic activities of daily living were 
adequately maintained. The Veteran was oriented to person, 
place and time. Short-term memory was most problematic, and 
long-term memory was intact. There was obsessive behavior in 
that the Veteran had ruminative episodes with anger and 
guilt. Ritualistically he did a lot of perimeter duty. Rate 
and flow of speech was normal. There was an increase in 
frequency of panic attacks. There was considerable anger and 
irritability. There was difficulty sleeping that sometimes 
interfered with daytime activities. 
The diagnosis was PTSD, and the assigned GAF was 50. The 
examiner commented that the GAF corresponded to substantial 
impairments in most major areas of functioning 
interpersonally, social and vocationally. Vocationally, the 
Veteran could not continue with part-time employment, as he 
could not tolerate the anger and irritability this brought 
up. There was a lot more interpersonal conflict, anger and 
irritability, and an increase in panic attacks. It was 
further observed that the Veteran appeared to have become 
worse since the last examination, specifically with a marked 
increase in panic attacks and anxiety. He was much more 
reclusive, angry and difficult with his family. Social and 
interpersonal relationships were markedly limited, as were 
recreational and leisure pursuits. PTSD symptoms did require 
continuous medication. Socially the Veteran was limited to 
the point of being isolated, or at the very least quite 
avoidant.  

VA outpatient records include a December 2008 psychiatry 
consult which indicated anxious mood with congruent affect, 
thoughts logical and goal oriented, and suicidal and 
homicidal ideation denied. A February 2009 follow-up consult 
noted similar findings. 

Upon VA examination again in May 2009, the Veteran described 
symptoms of nightmares and kicking in his sleep, although the 
nightmares were not related to military stressor events. The 
Veteran described having been actively involved in social 
events at his church and in some volunteer activities. There 
was no history of suicide attempts or violent behavior. On 
objective examination, appearance was neatly groomed. 
Psychomotor activity was restless and tense. Speech was 
coherent. Affect was normal. Mood was anxious and dysphoric. 
Attention was intact. Orientation was present. Thought 
process was unremarkable. There were no delusions. Judgment 
and insight were present. There was no inappropriate 
behavior, or obsessive/ritualistic behavior. There were panic 
attacks, although no clinical evidence or clinical 
observation of panic attacks. The Veteran stated that when 
riding in a car a driving instructor told him that he was 
"dangerous to self or others" because of his panic. The VA 
psychiatric examiner clarified that this was not a 
psychiatric designation and should not be construed as 
suicidal or homicidal thoughts. There were present some 
passive suicidal thoughts that were fleeting. Extent of 
impulse control was good. The Veteran was able to maintain 
minimum personal hygiene. There was trouble traveling because 
of anxiety associated with driving. The Veteran claimed 
difficulty with memory, and neuropsychological testing was to 
be ordered to evaluate this complaint.

The diagnosis was PTSD, generalized anxiety disorder, and 
depressive disorder, not otherwise specified (NOS). A GAF was 
assigned of 59. The examiner commented that she was unable to 
state without resort to speculation whether the depression 
and generalized anxiety disorder were secondary to PTSD 
because of the Veteran's personal and family history of 
anxiety and mood disorder. 

A June 2009 addendum to the VA examination from the preceding 
month indicated the findings on neuropsychological testing. 
It was observed that the Veteran's performance was much worse 
than expected for someone with genuine problems, and were 
more typical of serious cognitive problems. The finding was 
that the Veteran was likely exaggerating his symptoms. Based 
on the combination of the VA examination and 
neuropsychological testing, the GAF was reclassified as 65.

In view of these findings, the assignment of the maximum 
available 100 percent for PTSD is not warranted for the time 
period since September 24, 2008. Under Diagnostic Code 9411, 
a 100 percent rating corresponds to when there manifests 
total social and occupational impairment. Such is not shown 
to have occurred here. The Veteran while socially isolated, 
maintains the capacity for participation in social events 
through his church, and to a more limited extent volunteer 
opportunities within the community. Despite symptoms of panic 
attacks and obsessive behavior at times, his thought process 
has generally remained normal and there is no indication of 
any form of psychosis. He has consistently denied current 
suicidal or homicidal thoughts. Recent neuropsychological 
testing did not reveal confirmed impairment in cognitive 
functioning attributable to service-connected disability. 

The Veteran also is not shown to have any of those symptoms 
that are directly constituent of a 100 percent rating under 
Diagnostic Code 9411, including gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or severe memory loss. Meanwhile, the most recent and 
objectively supported assigned GAF score was 65, which 
literally would place symptomatology in the mild range. Even 
accepting the September 2008 VA examiner's assigned GAF score 
of 50, that still would not necessarily correspond to the 
most severe level of impairment recognized under the rating 
schedule. Under the DSM-IV-R,         a GAF score of 41 to 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). In this instance, 
the Veteran's assigned score of 50 falls even within the 
higher end of this identified continuum.

Thus, the Board is continuing the assignment of a 70 percent 
evaluation for PTSD from September 24, 2008 to the present. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected PTSD under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by the current schedular ratings. The employment 
related difficulties described have involved working with 
other individuals, and there is no indication the Veteran 
would be incapable of self-employment which he maintained for 
several years. The May 2009 VA examination report likewise 
clarified that             the Veteran had the capacity to 
work in isolation so long as driving was not involved. The 
Veteran's service-connected psychiatric disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,             9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).
For these reasons, the Board is denying the Veteran's claim 
for an increased rating for PTSD during the relevant time 
periods under consideration. There is no indication of a 
graduated increase in severity of PTSD since service 
connection was granted, as to warrant application of the 
principles pertaining to the assignment of a "staged 
rating" per the Fenderson decision. The preponderance of the 
evidence is against the claim on appeal, and hence the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3. See also Gilbert v. Derwinski,              
1 Vet. App. 49, 55 (1990).     


ORDER

An increased rating for PTSD, initially evaluated at the 30 
percent level prior to September 24, 2008, and at 70 percent 
since then, is denied. 




















REMAND

A remand of the Veteran's petition to reopen is necessary to 
ensure all due process considerations are afforded to him in 
the consideration of this matter on appeal. 
Pertaining to claimed right ear hearing loss, a supplemental 
notice letter under the Veterans Claims Assistance Act of 
2000 (VCAA) must be issued on the legal criteria to 
substantiate this claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court 
of Appeals for Veterans Claims (Court) established additional 
criteria as to the content of the VCAA notice to be provided 
in connection with a petition to reopen, requiring that VA 
provide a claim-specific and comprehensive definition of 
"new and material" evidence. In carrying out this notice 
obligation, VA must consider the basis for the previous 
denial and then provide an explanation of what evidence would 
be needed to substantiate the element(s) found insufficient 
in the previous denial. The Court further held that failure 
to describe what would constitute "material" evidence,          
in particular, in almost all circumstances will have a 
prejudicial effect upon the adjudication of the claim, and 
thus, the absence of such information would not be harmless 
error. 
 
Through a January 2003 rating decision, the RO had denied the 
Veteran's original claim for service connection for bilateral 
hearing loss. The RO found that service records did not 
demonstrate progressive worsening in hearing loss from the 
time of service entrance up until separation. The Veteran's 
military occupational specialty (MOS) was as a communications 
specialist with no confirmation at that point of excessive 
noise exposure. The RO concluded that there was no evidence 
of a causal nexus between bilateral hearing loss and service. 

As mentioned, during pendency of the Veteran's petition to 
reopen his claim for service connection for bilateral hearing 
loss, the RO has reopened the claim in part, and granted 
entitlement to service connection for hearing loss in the 
left ear.          The question of a petition to reopen 
service connection for right ear hearing loss remains on 
appeal. 

To warrant reopening of the claim for service connection for 
hearing loss in the right ear, additional evidence would have 
to be received that is both new, and material, the latter 
element meaning that which tends to establish a causal nexus 
between hearing loss and the Veteran's military service. On 
remand, the RO should issue a supplemental notice letter that 
comports with the holding in the Kent decision in providing a 
comprehensive definition of "new and material" evidence. 

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should send the Veteran 
another VCAA letter providing a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to the Veteran's 
petition to reopen a claim for service 
connection for right ear hearing loss, as 
required by the Court's holding in Kent v. 
Nicholson,                      20 Vet. 
App. 1 (2006). 

2.	Thereafter, the RO should readjudicate 
the petition to reopen a claim for service 
connection for right ear hearing loss 
based upon consideration of all additional 
evidence received since the issuance of 
the November 2008 SSOC in this matter. If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished with 
another SSOC and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


